     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 1 of 12 Page ID #:70



1     STEPHEN E. ENSBERG, SBN 100652
2
      sensberg@aol.com
      NANCY J. SKOVHOLT, SBN 126356
3     nancy@sensberglaw.com
4     LARSEN E. ENSBERG, SBN 308757
      larsen@sensberglaw.com
5
      ENSBERG LAW GROUP
6     1609 WEST GARVEY AVENUE NORTH
      WEST COVINA, CA 91790
7
      (626) 813-3744
8     (626) 813-3886-FAX
9
      larsen@sensberglaw.com
10
      ATTORNEYS FOR DEFENDANT,
11    AU ZONE INVESTMENTS NO 2, LP
12
      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
13    ADAPracticeGroup@manninglawoffice.com
14
      MANNING LAW, APC
      20062 S.W. Birch Street, Suite 200
15    Newport Beach, CA 92660
16    Phone: (949) 200-8755
17
      ATTORNEYS FOR PLAINTIFF,
18    ANTHONY BOUYER, an individual
19
                               UNITED STATES DISTRICT COURT
20
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
21

22    ANTHONY BOUYER, an individual,                      )   Case No.: 2:20-cv-04593-FMO-JEM
23                       Plaintiff,                       )
                                                          )   [PROPOSED] ANSWER OF
24             vs.                                        )   DEFENDANT TO UNVERIFIED
25                                                        )   PLAINTIFF'S COMPLAINT FOR
      AU ZONE INVESTMENTS NO 2                            )   DAMAGES AND INJUNCTIVE
26    L.P., a California limited partnership;             )   RELIEF FOR VIOLATIONS OF:
27    and DOES 1 TO 20, inclusive                         )   AMERICAN’S WITH
                                                          )   DISABILITIES ACT; UNRUH
28
                         Defendant.                       )   CIVIL RIGHTS ACT

                                                        -1-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 2 of 12 Page ID #:71



1              Defendant, AU ZONE INVESTMENTS NO 2 L.P. (hereafter referred to as
2
      “AU ZONE”) responds to the unverified Complaint for Injunctive Relief, Damages
3

4     and other related claims filed on May 21, 2020, as follows:
5
      1.       Deny the allegations of paragraph 1 of the Complaint, based on a lack of
6
      sufficient information and belief.
7

8     2.       Admit the allegations of paragraph 2 of the Complaint.
9
      3.       Admit the allegations of paragraph 3 of the Complaint.
10

11    4.       Deny, based on a lack of sufficient information or belief, the allegations of
12
      paragraph 4 of the Complaint.
13

14
      5.       Aver that the allegations of paragraph 5 assert/allege legal matters of

15    conclusion to which no response is required by this answering Defendant. Except
16
      as so averred, admit the allegations of paragraph 5.
17

18    6.       Aver that the allegations of paragraph 6 assert/allege legal matters of
19
      conclusion to which no response is required by this answering Defendant. Except
20

21    as so averred, admit the allegations of paragraph 6.
22
      7.       Aver that the allegations of paragraph 7 assert/allege legal matters of
23
      conclusion to which no response is required by this answering Defendant. Except
24

25    as so averred, admit the allegations of paragraph 7.
26
      8.       Deny, based on a lack of sufficient information or belief the allegations of
27

28    paragraph 8 of the Complaint.


                                                        -2-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 3 of 12 Page ID #:72



1     9.       Admit the allegations of paragraph 9 of the Complaint.
2
      10.      Defendant admits that there are parking spaces at the premises. Except as
3

4     so admitted, Defendant denies the allegations of paragraph 10 of the Complaint.
5
      11.      Deny, based on a lack of sufficient information or belief, the allegations of
6
      paragraph 11 of the Complaint.
7

8     12.      Deny, based on a lack of sufficient information or belief, the allegations of
9
      paragraph 12 of the Complaint.
10

11    13.      Deny, based on a lack of sufficient information or belief, the allegations of
12
      paragraph 13 of the Complaint.
13

14
      14.      Deny, based on a lack of sufficient information or belief, the allegations of

15    paragraph 14 of the Complaint.
16
      15.      Deny, based on a lack of sufficient information or belief, the allegations of
17

18    paragraph 15 of the Complaint.
19
      16.      Deny the allegations of paragraph 16 of the Complaint.
20

21    17.      Deny, based on a lack of sufficient information or belief, the allegations of
22
      paragraph 17 of the Complaint.
23
      18.      Deny, based on a lack of sufficient information or belief, the allegations of
24

25    paragraph 18 of the Complaint.
26
      19.      Deny the allegations of paragraph 19 of the Complaint.
27

28



                                                        -3-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 4 of 12 Page ID #:73



1     20.      Deny, based on a lack of sufficient information or belief, the allegations of
2
      paragraph 20 of the Complaint.
3

4     21.      Deny the allegations of paragraph 21 of the Complaint.
5
      22.      Deny the allegations of paragraph 22 of the Complaint.
6
      23.      Deny the allegations of paragraph 23 of the Complaint.
7

8     24.      Deny the allegations of paragraph 24 of the Complaint.
9
      25.      Deny the allegations of paragraph 25 of the Complaint.
10

11    26.      Defendants incorporate by reference their responses to paragraphs 1
12
      through 25 herein as those set forth in full.
13

14
      27.      Aver that the provisions of the ADA and 42 U.S.C. Section 12182(a) speak

15    for themselves. Except as so averred, deny, based on a lack of sufficient
16
      information or belief the balance of the allegations of paragraph 27, and each of its
17

18    subdivisions, of the Complaint.
19
      28.      Aver that the provisions of the ADA and the cited code sections speak for
20

21    themselves. Except as so averred, deny, based on a lack of sufficient information
22
      or belief the balance of the allegations of paragraph 28 of the Complaint.
23
      29.      Aver that the provisions of the ADA and the cited code sections speak for
24

25    themselves. Except as so averred, deny, based on a lack of sufficient information
26
      or belief the balance of the allegations of paragraph 29 of the Complaint.
27

28    30.      Deny the allegations of paragraph 30 of the Complaint.


                                                        -4-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 5 of 12 Page ID #:74



1     31.      Deny the allegations of paragraph 31 of the Complaint.
2
      32.      Defendants incorporate by reference their responses to paragraphs 1
3

4     through 31 herein as those set forth in full.
5
      33.      Aver that California Civil Code § 51 et seq. and cited code sections speak
6
      for themselves. Except as so averred, deny, based on a lack of sufficient
7

8     information or belief, the balance of the allegations of paragraph 33 of the
9
      Complaint.
10

11    34.      Deny the allegations of paragraph 34 of the Complaint.
12
      35.      Deny the allegations of paragraph 35 of the Complaint
13

14

15                                 FIRST AFFIRMATIVE DEFENSE
16
               Plaintiff’s entire Complaint, and each cause of action therein, fails to state
17

18    facts constituting a claim which relief can be granted.
19
                                 SECOND AFFIRMATIVE DEFENSE
20

21             Public access is not permitted to the areas of Answering Defendant’s real
22
      property from which Plaintiff claims to have been excluded on the basis of his
23
      alleged disability.
24

25                                 THIRD AFFIRMATIVE DEFENSE
26
               Answering Defendant cannot readily achieve removal of the structural
27

28    and/or other barriers of which Plaintiff complains, nor can Defendant furnish


                                                        -5-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 6 of 12 Page ID #:75



1     Plaintiff with access by other readily achievable alternative methods.
2
                                 FOURTH AFFIRMATIVE DEFENSE
3

4              The modifications demanded by Plaintiff would fundamentally alter the
5
      nature of the goods, services, facilities, privileges, advantages, or accommodations
6
      furnished by this Answering Defendant, and are therefore not required.
7

8                                  FIFTH AFFIRMATIVE DEFENSE
9
               Plaintiff’s claims, upon information and belief, are moot by virtue of
10

11    removal of any barriers and correction of any other deficiencies alleged. No basis
12
      exists for any injunction or other equitable relief.
13

14
                                   SIXTH AFFIRMATIVE DEFENSE

15             There is no ongoing discriminatory treatment at the premises, as is
16
      prerequisite for injunctive relief pursuant to section 12188(a)(1) of Title III of the
17

18    Americans With Disabilities Act, 23 U.S.C. section 12181 et seq.
19
                                SEVENTH AFFIRMATIVE DEFENSE
20

21             There has been no construction of new facilities, nor any area of specific
22
      alteration, structural repair or addition of existing facilities, such as might
23
      otherwise bring into operation the provisions of Health & Safety Code section
24

25    19955 et seq.
26
                                  EIGHTH AFFIRMATIVE DEFENSE
27

28             Plaintiff has no private right of action under Health & Safety Code section


                                                        -6-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 7 of 12 Page ID #:76



1     19955 et seq.
2
                                   NINTH AFFIRMATIVE DEFENSE
3

4              Plaintiff cannot demonstrate the irremediable harm prerequisite to
5
      injunctive relief.
6
                                  TENTH AFFIRMATIVE DEFENSE
7

8              Plaintiff’s allegations improperly impose on Answering Defendant an
9
      obligation to modify the property and/or to provide a higher degree of care for an
10

11    individual with a disability than for an individual who is not disabled, in
12
      contravention of Civil Code section 54.1(b)(3)(B)(4).
13

14
                               ELEVENTH AFFIRMATIVE DEFENSE

15             Plaintiff’s allegations improperly confer on Plaintiff a right or privilege that
16
      is applicable alike to other persons, in contravention of Civil Code section 51(c).
17

18                              TWELFTH AFFIRMATIVE DEFENSE
19
               Plaintiff’s Complaint purports to require construction, alternation, repair,
20

21    structural or otherwise, or modification of any sort whatsoever, beyond that
22
      construction, alteration, repair, or modification that is otherwise required by other
23
      provisions of law, in contravention of Civil Code section 52(g).
24

25                            THIRTEENTH AFFIRMATIVE DEFENSE
26
               Plaintiff has failed to satisfy the condition precedent of notification to
27

28    Answering Defendant of the alleged violations.


                                                        -7-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 8 of 12 Page ID #:77



1                            FOURTEENTH AFFIRMATIVE DEFENSE
2
               Plaintiff is barred from pursuing his Complaint and each cause of action
3

4     therein alleged by virtue of his own unclean hands.
5
                               FIFTEENTH AFFIRMATIVE DEFENSE
6
               Plaintiff is barred from pursuing his Complaint and each cause of action
7

8     therein alleged pursuant to the doctrine of laches.
9
                               SIXTEENTH AFFIRMATIVE DEFENSE
10

11             Plaintiff’s own conduct gives rise to an estoppel barring his Complaint and
12
      each cause of action therein alleged.
13

14
                            SEVENTEENTH AFFIRMATIVE DEFENSE

15             Plaintiff has suffered no detriment, hardship, barrier, discrimination, denial
16
      of access, nor injury or damage of any kind as a result of any of the matters alleged
17

18    in his Complaint.
19
                              EIGHTEENTH AFFIRMATIVE DEFENSE
20

21             Plaintiff’s action is barred in whole or in part because it was filed in
22
      contravention of the requirements set forth under California law (Senate Bill 1186)
23
      which governs disability- access actions filed under the Americans with
24

25    Disabilities Act.
26
                              NINETEENTH AFFIRMATIVE DEFENSE
27

28             To the extent that Answering Defendant bears any liability for the matters


                                                        -8-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
     Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 9 of 12 Page ID #:78



1     alleged in the Complaint, such liability is the primary obligation of co-Defendants
2
      and/or third parties, such that this Answering Defendant is entitled to indemnity
3

4     therefor from, and judgment against, such co-Defendants and/or third parties.
5
                              TWENTIETH AFFIRMATIVE DEFENSE
6
              The claims are barred in whole or in part by the Defendant’s business
7

8     necessity.
9
                            TWENTY-FIRST AFFIRMATIVE DEFENSE
10

11            The claims are barred in whole or in part by the provisions of 42 U.S.C.A.
12
      section 12182(b).
13

14
                          TWENTY-SECOND AFFIRMATIVE DEFENSE

15            The claims are barred in whole or in part by the provisions of Gov. Code
16
      section 4450 and Health and Safety Code section 19955-19956.
17

18          PRAYER:
19
               WHEREFORE, Defendants pray that:
20

21    1.       Plaintiff take nothing by his Complaint;
22
      2.       For attorneys’ fees and related litigation expenses;
23
      3.       For recoverable costs of suit; and
24

25    4.       For such other and further relief as the Court may deem just and proper.
26
      ///
27

28    ///


                                                        -9-
      ________________________________________________________________________________________________________
        [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
 Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 10 of 12 Page ID #:79



1                                DEMAND FOR TRIAL BY JURY
2
              Defendant requests a Trial by Jury of the claims against them alleged by
3

4    Plaintiff.
5

6
     Dated: August 10, 2020                          STEPHEN E. ENSBERG
                                                     NANCY J. SKOVHOLT
7                                                    LARSEN ENSBERG
8                                                    ENSBERG LAW GROUP
9

10                                         BY:         s/ Larsen E. Ensberg    ,
11                                                   LARSEN E. ENSBERG
                                                     ATTORNEYS FOR DEFENDANT,
12
                                                     AU ZONE INVESTMENTS NO 2, LP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       - 10 -
     ________________________________________________________________________________________________________
       [PROPOSED] ANSWER OF DEFENDANT TO PLAINTIFF'S COMPLAINT
 Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 11 of 12 Page ID #:80



1                                 PROOF OF SERVICE BY MAIL
2                       (served pursuant to L.R. 5-3.1.1;1013a, 2015.5, C.C.P.)
3
     STATE OF CALIFORNIA   )
4                          ) ss:
5
     COUNTY OF LOS ANGELES )

6           I, Bernadette Morgan, declare as follows:
7
            I am employed in the County aforesaid; I am over the age of eighteen years and am
8
     not a party to the within action; my business address is 1609 West Garvey Ave. North,
9    West Covina, California 91790.
10
            On August 11, 2020, I served the following:
11

12
       [PROPOSED] ANSWER OF DEFENDANT TO UNVERIFIED PLAINTIFF’S
     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF FOR VIOLATIONS OF:
13      AMERICAN’S WITH DISABILITIES ACT; UNRUH CIVIL RIGHTS ACT
14
     on the interested parties in said action by first class mail, as follows:
15

16    Joseph R. Manning, Jr., Esq.
17
      MANNING LAW, APC
      20062 S.W. Birch Street, Suite 200
18    Newport Beach, CA 92660
19    Attorneys for Plaintiff, Anthony
      Bouyer, an Individual
20

21          I am "readily familiar" with the firm's practice of collection and processing
     correspondence for mailing. Under that practice it would be deposited with U.S. postal
22
     service on that same day with postage thereon fully prepaid, at West Covina, California, in
23   the ordinary course of business. I am aware that on motion of the party served, service is
24   presumed invalid if postal cancellation date or postage meter date is more than one day
     after date of deposit for mailing in affidavit/declaration.
25

26         I declare under penalty of perjury and the laws of the State of California that the
     foregoing is true and correct.
27

28




                                               -11-
                                         PROOF OF SERVICE
 Case 2:20-cv-04593-FMO-JEM Document 14 Filed 08/12/20 Page 12 of 12 Page ID #:81



1        Executed on August 11, 2020, at West Covina, California.
2
                                              ______________________________
                                               ~~
3
                                              Bernadette Morgan
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         -12-
                                   PROOF OF SERVICE
